In a habeas corpus proceeding, relator appeals from an order of the Supreme *702Court, Dutchess County, entered January 25, 1983, which dismissed the writ and remanded him to the custody of respondent. Order affirmed, without costs (of. Matter of Hines v. State Bd. of Parole, 293 N. Y. 254, 257; People ex rel. Natoli v. Lewis, 287 N. Y. 478, 481; People ex rel. Di Lorenzo v. Pay, 13 A D 2d 1034; Matter of Mummiami v. New York State Bd. of Parole, 5 A D 2d 923, cert. den. 362 tí. S. 953). Beldock, P. J., Ug'hetta, Hill, Rabin and Benjamin, JJ., concur.